DELAWARE VIP® TRUST Delaware VIP Cash Reserve SeriesStandard Class Prospectus April 30, 2010 The U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this Prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Seriessummary page 2 Delaware VIP Cash Reserve Series 2 How we manage the Series page 5 Our investment strategies 5 The securities in which the Series typically invests 5 The risks of investing in the Series 7 Disclosure of portfolio holdings information 7 Investment manager 7 Manager of managers structure 8 Who’s who 8 Important information about the Series page 9 Share classes 9 Salesperson and life company compensation 9 Purchase and redemption of shares 9 Payments to intermediaries 9 Valuation of shares 10 Frequent trading of Series shares 10 Dividends, distributions, and taxes 10 Certain management considerations 10 Financial highlights page 11 Additional information Back cover SERIESSUMMARYDelaware VIP® Cash Reserve Series WHAT ARE THE SERIES’ INVESTMENT OBJECTIVES? Delaware VIP Cash Reserve Series seeks to provide maximum current income, while preserving principal and maintaining liquidity, by investing its assets in a diversified portfolio of money market securities and managing the portfolio to maintain a constant net asset value (NAV) of $1 per share. WHAT ARE THE SERIES’ FEES AND EXPENSES? The following table describes the fees and expenses that you may pay if you buy and hold shares of the Series. The fee table and example do not reflect any fees or sales charges imposed by variable insurance contracts. If they did, the expenses would be higher. CLASS STANDARD Annualseries operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.45% Distribution and service (12b-1) fees none Other expenses 0.30% Total annualseries operating expenses 0.75% EXAMPLE This example is intended to help you compare the cost of investing in theSeries with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in theSeries for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year andassumes that the Series’ operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year $ 77 3 years $ 240 5 years $ 417 10 years $ 930 WHAT ARE THE SERIES’ PRINCIPAL INVESTMENT STRATEGIES? The Series invest primarily in short-term money market securities, including securities issued or guaranteed by the U.S. government, its agencies or instrumentalities, and short-term debt instruments of banks and corporations. We may also invest in securities issued by colleges, universities, endowments, and tax-free municipal money market securities issued by states, U.S. territories and possessions, and the District of Columbia, as well as their political subdivisions and other entities. The Series is a money market fund. A money market fund is designed for stability of principal; consequently, the level of income fluctuates. The Series maintains an average maturity of 90 days or less. Also, the Series’ investment manager, Delaware Management Company (Manager or we), do not purchase any instruments with an effective remaining maturity of more than 397 calendar days (approximately 13 months). We intend to hold our investments until maturity, but we may sell them prior to maturity in order to shorten or lengthen the average maturity of the bonds in the portfolio, increase the yield, maintain the quality of the portfolio, or maintain a stable share value. 2 WHAT ARE THE PRINCIPAL RISKS OF INVESTING IN THE SERIES? An investment in the Series is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency.
